Citation Nr: 1531486	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  05-02 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative changes of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran had active service from March 1990 to November 1996.   This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's previously established 10 percent evaluation for degenerative changes of his right knee was continued therein.  He appealed this determination.  In May 2009, he testified at a videoconference hearing before the undersigned Veterans Law Judge.  The Board remanded the claim for additional development in August 2009.

In April 2011, the Board made a determination in this matter.  An evaluation in excess of 10 percent for degenerative changes of the right knee specifically was denied.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2012 memorandum decision, the Court reversed the Board's finding of compliance with its August 2009 remand instructions.  This matter then was remanded back to the Board with a directive to obtain a new VA medical examination.  

The Board accordingly remanded this matter for that purpose in February 2013.  Unfortunately, the required compliance with the remand instructions was not achieved as a result.  The Board thus remanded this matter for a second time in November 2013.  A third remand was issued by the Board in November 2014 for the same reason.  Review of the Veteran's claims file reveals that the required compliance with the remand instructions still has not been achieved.  As such, this matter is REMANDED for the fourth time.


REMAND

Pursuant to the Court, the Board is to order a new VA medical examination complete with a VA medical opinion as to the level of impairment that the Veteran's experiences during flare-ups.  An examination was conducted in July 2013, as directed in the Board's February 2013 remand.  The Board found the corresponding opinion to be inadequate in its November 2013 remand.  A supplemental opinion therefore was directed.  It was provided in February 2014.  Another was provided in July 2014.  In its November 2014 remand, the Board found these opinions to be inadequate.  Another examination performed by a new medical professional was directed.  This examination occurred in February 2015.  The Board finds the corresponding opinion to be inadequate at this time.

The February 2015 opinion specifically suffers from the same deficiency as the previous opinions.  This opinion, like the previous opinions, is that making a determination as to additional impairment during the Veteran's flare-ups would require resort to speculation.  A clear and fully articulated rationale is required in support of a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The only rationale provided in support of the opinion was that the Veteran was not experiencing a flare-up at the time of examination.  All previous opinions were supported by essentially the same rationale.  However, this rationale was rejected by the Court.  

Indeed, the Court pointed out that all evidence must be considered in rendering an opinion.  Stefl, 21 Vet. App. at 120; Ardison v. Brown, 6 Vet. App. 405 (1994).  This includes an opinion that making a determination would require resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Objective findings obtained upon examination are only one source of evidence.  Another source is the Veteran's reports made upon examination and otherwise.  To date, no rationale has included an explanation as to why they are not a sufficient basis for making a determination as to additional impairment during the Veteran's flare-ups.  This is despite the Board's directives for such, for which there must be at least substantial compliance.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Another opinion thus is required.

Accordingly, this matter is REMANDED for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran dated from January 2015, when they last were obtained, to present.  Associate all records received the Veteran's claims file.  Notify the Veteran and his representative pursuant to established procedure of any lack of success regarding the aforementioned.

2.  Then, obtain a supplemental VA medical opinion regarding the Veteran's level of impairment during flare-ups from the February 2015 examiner.  If this examiner is not available, obtain the opinion from another qualified medical professional.  The examiner first shall be provided with and review a copy of this remand.  The examiner then shall review the claims file, giving particular attention to the Veteran's reports regarding flare-ups.  For the sake of clarity, these reports include:  

*  an August 2003 examination report of intermittent flare-ups with stiffness,

*  an April 2007 examination report of weekly flare-ups lasting 2-3 days that the Veteran worked through,

*  the May 2009 hearing testimony of popping, locking, and instability during flare-ups,

*  an October 2009 examination report of flare-ups with over-activity or weather changes lasting one to three days 3-4 times in the past six months that slowed down the Veteran tremendously at work,

*  the July 2013 examination report of flare-ups with excessive use, especially with walking for extended distances, that occurred about 4-5 times per year but the Veteran continued to work through, and
* the February 2015 examination report of flare-ups involving increased throbbing pain, swelling sometimes, and an inability to completely squat down with too much knee bending in the early morning, during cold/rainy weather, and after prolonged sitting, standing, or walking. 

* An April 2005 examination finding that gait became antalgic after less than three minutes on a treadmill also shall be taken into account, as shall any other pertinent lay or medical evidence.  The examiner then shall opine: 

a) Is it at least as likely as not that lateral instability or recurrent subluxation would be present during flare-ups?

b) Is it at least as likely as not that a dislocated meniscus, with locking, pain and effusion into the joint, would be present during flare-ups?

c) Is it at least as likely as not that there would be additional limitation of motion (limitation of motion greater than normally experienced) during flare-ups?  If so, specify range of motion in degrees of flexion and extension during flare-ups.  

d) Is it at least as likely as not that any other limitation or impairment would be present during flare-ups?  If so, fully describe it.

Each opinion must be supported by a clear and fully articulated rationale.  A considered analysis of all the evidence is required, in other words.  If the opinion is that making a determination would require resort to speculation, a considered analysis of all the evidence still is required.  Simply noting that the Veteran was not having a flare-up at the time of examination is not adequate.  It must be explained why the evidence, particularly the Veteran's reports (set forth above), are not a sufficient basis for an opinion.

3.  Finally, readjudicate this matter.  If any portion of the claim on appeal is denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and allow them the requisite time period to respond before return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate to ensure that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  He has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2014).

